*442VOTO DISIDENTE DEL JUEZ DE APELACIONES
SR. ORTIZ CARRION
98 DTA 197
San Juan, Puerto Rico, a 7 de agosto de 1998
Disiento respetuosamente de la sentencia emitida por la mayoría del panel en el caso del título. Entiendo que este Tribunal no está en condiciones para revocar la sentencia dictada por el Tribunal de Primera Instancia.
El tribunal apelado celebró una vista en rebeldía en la que recibió, aquilató y creyó el testimonio de los demandantes aquí apelados, don Manuel Suárez González y su esposa, la señora Carmen Meléndez, a pesar del contrainterrogatorio a que los sometió el co-demandado aquí apelante, Gilberto López Zenón, con el propósito de impugnar su credibilidad. Basándose en la prueba testifical ofrecida, el tribunal interpretó el contrato de construcción suscrito entre los demandantes y el señor Gilberto López Ortiz, en representación de la Oficina de Servicios de Ingeniería; y determinó que los demandantes-apelados sostuvieron conversaciones con el señor López Ortiz quien actuaba en representación de la referida Oficina, y en todo momento expresó que trabajaba en sociedad con su hijo, el apelante Gilberto López Zenón; que el señor López Zenón estuvo presente en algunas de las reuniones sostenidas entre los demandantes-apelados y el señor López Ortiz, y que éste les representó que era socio de su padre en las oficinas de López y López ubicadas en Humacao. El tribunal apelado determinó además que en una ocasión el señor López Zenón, quien se especializa en instalaciones eléctricas y sistemas de alarmas residenciales, llevó a los demandantes a observar un sistema de alarma y electricidad que había instalado en una residencia con el fin de demostrarles el trabajo que realizaría en la futura residencia de los demandantes; y que el señor López Ortiz se refería constantemente a la sociedad López y López, haciéndole entender a los demandantes que la sociedad estaba compuesta por él y su hijo aquí apelante Gilberto López Zenón, que nunca negó que fuese socio de su padre; que en otra ocasión, el señor López Zenón se comunicó con los demandantes para informarles que ya tenía comprado gran parte de los materiales eléctricos y de plomería; que los demandantes recibieron una carta suscrita por el señor López Ortiz indicando que tales materiales habían sido adquiridos y solicitando un desembolso adicional de dinero para continuar con la obra. [1] Examinada la transcripción de la prueba y el contrato suscrito entre las partes, todas estas determinaciones están sostenidas por el testimonio ofrecido por el señor Suárez González y su esposa.
La Regla 69(B) de las de Evidencia, 32 L.P.R.A. Ap. IV, R. 69, establece que, ante un convenio en el que se han incluido todos los términos y condiciones, no se admitirá prueba extrínseca al contenido del mismo. Sin embargo, la regla no tiene el efecto de excluir otra evidencia de circunstancias bajo las cuales fue hecho el contrato o con las cuales se relacione. Hernández Torres v. Padilla Morales, 97 J.T.S. 49. En el caso de autos, el tribunal apelado aquilató la prueba que le fue presentada y concluyó que el señor Gilberto López Ortiz compareció en el contrato de construcción suscrito por los demandantes en representación de la Oficina de Servicios de Ingeniería; y que esa oficina era a su vez una sociedad compuesta por el señor López Ortiz y su hijo aquí apelante, el señor Gilberto López Zenón.
El Artículo 1588 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 4371, establece que la sociedad, queda obligada con un tercero por los actos de uno de los socios cuando éste: 1) haya obrado en su carácter de tal, por cuenta de la sociedad, 2) tenga poder para obligar a la sociedad en virtud de un mandato expreso o tácito; 3) y haya obrado dentro de los límites que le señala su poder o mandato. Por otra parte, el Tribunal Supremo de Puerto Rico ha establecido que los socios en una sociedad civil profesional responden con su patrimonio personal, subsidiara y mancomunadamente, de las obligaciones de la sociedad, en caso de que el patrimonio social no sea suficiente. Asociación de Propietarios v. Santa Bárbara Co., 112 D.P.R. 33 (1982).
En el contrato de construcción que suscribieron los demandantes en noviembre de 1988 los demandados se comprometieron a la preparación y confección de los planos de construcción de su residencia, se obligaron a obtener los permisos correspondientes y a construir la estructura residencial por la suma de $110,000 más $3,100 por concepto de planos. Los demandantes le entregaron pagos parciales a la parte demandada hasta totalizar la suma de $91,049. En cambio, los demandados sólo realizaron una pequeña parte de la construcción hecha con muy poco juicio profesional. El tribunal *443apelado actuó correctamente al resolver que el señor Gilberto López Zenón, como socio de su padre Gilberto López Ortiz, debía responder por los daños que se le ocasionaron a los demandantes a raíz del incumplimiento de contrato y el fraude perpetrado por ambos. En ausencia de circunstancias extraordinarias o indicios de pasión, prejuicio, parcialidad o error manifiesto, la apreciación de los hechos que hace el Tribunal de Primera Instancia merece gran respeto y deferencia. Sánchez Rodríguez v. López Jimenez, 116 D.P.R. 172 (1985).
Contrario a lo resuelto por la mayoría del panel, entiendo que este Tribunal no está en condiciones de sustituir el criterio del juzgador de los hechos por el suyo propio.
RAFAEL ORTIZ CARRION Juez de Apelaciones
ESCOLIO VOTO DISIDENTE DEL JUEZ DE APELACIONES SR. ORTIZ CARRION — 98 DTA 197
1. Esta carta se presentó en evidencia junto a una tarjeta profesional con el nombre, logo y dirección de la oficina de López y López, perteneciente a los señores López Ortiz y López Zenón.